Order entered February 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01421-CR

                                STACY STINE CARY, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-81637-2011

                                             ORDER
        The Court GRANTS court reporter LaTresta Ginyard’s February 18, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Ginyard to file the reporter’s record within TEN DAYS from the date

of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE